DETAILED ACTION
Status of this application
1. 	This communication is a first office action Non-Final Rejection on the merits in response to the filing of the application on 04/26/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 11-13,17, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al US Patent (2015/0288196 A1).
Regarding claim 11, Park et al discloses a shielding material-integrated type wireless charging coil (Figs 10-13), the coil comprising:
a plurality of coils (1010,1020,1030) for transmitting or receiving wireless power (see Figs 10-13; par. [0072]-[0077]); and

wherein the plurality of coils (1010,1020,1030) includes a first coil (1010), a second coil (1020), and a third coil (1030) (see Figs 10-13; par. [0072]-[0077]),
wherein the first coil (1010) and the second coil (1020) are disposed on one surface of the shielding material (1000) (see Figs 10-13; par. [0072]-[0077]), and
wherein the third coil (1030) is disposed to be overlapped on one surface of the shielding material (1000), the first coil (1010), and the second coil (1020) (see Figs 10-13; par. [0072]-[0077]).
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus 
Regarding claim 12, Park et al discloses the coil of claim 11, wherein the first coil (1010) and the second coil (1020) are integrated with the shielding material (1000) (see integration in Figs 10-13; par. [0072]-[0077]).
Regarding claim 13, Park et al discloses the coil of claim 12, wherein the shielding material (1000) is disposed in contact with inside (1014) and outside (1012) of the first coil (1010), and in contact with inside (1024) and outside (1022) of the second coil (1020) (see Figs 10-13; par. [0072]-[0077]).
Regarding claim 17, Park et al discloses the coil of claim 11, wherein the shielding material (1000) is disposed in contact with inside (1014) and outside (1012) of the first coil (1010), in contact with inside (1024) and outside (1022) of the second coil (1020), and in contact with an inside (1034) of the third coil (1030) (see Figs 10-13; par. [0072]-[0077]).
Regarding claim 21, Park et al discloses the coil of claim 11, wherein the first coil (1010) to the third coil (1030) are integrated with the shielding material (see integration in Figs 10-13; par. [0072]-[0077]). 
Regarding claim 22, Park et al discloses the coil of claim 21, wherein the shielding material (1000) is disposed in contact with inside (1014) and outside (1012) of the first coil (1010), in contact with inside (1024) and outside (1022) of the second coil (1020), and in contact with an inside (1034) of the third coil (1030) (see Figs 10-13; par. [0072]-[0077]).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 14-16,18-20, 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al US Patent (2015/0288196 A1).
Regarding claims 14, 18 and 23, Park et al discloses the coil of claim 13,17 and 22, respectively;
Park et al does not clearly discloses wherein a burr cutting portion is disposed on an upper surface of the shielding material.
However, burr cutting portion correspond to a technology that is well-known in the art and used in the relevant technical field, and is merely a simple selective matter that a person skilled in the art could normally adopt, thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Park et al by including a burr cutting portion disposed on an upper surface of the shielding material since the applicant has not disclosed that the configuration claimed    
Regarding claims 15, 19 and 24, Park et al discloses the coil of claim 13,17 and 22, respectively;
Park et al does not clearly discloses wherein a burr cutting portion is disposed on an outer wall portion of the shielding material.
However, burr cutting portion correspond to a technology that is well-known in the art and used in the relevant technical field, and is merely a simple selective matter that a person skilled in the art could normally adopt, thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Park et al by including a burr cutting portion is disposed on an outer wall portion of the shielding material since the applicant has not disclosed that the configuration claimed solves any stated problem or is for any particular purpose different form the prior art of record, and it appears that the invention would perform equally well with the shielding material, as taught by Park et al. Therefore, Park et al and this application provide similar expected results of providing a shielding material for a plurality of coils.   
Regarding claim 16, 20 and 25, Park et al discloses the coil of claim 15, 19 and 24, respectively;
Park et al does not clearly discloses wherein the burr cutting portion is disposed toward the normal direction on an extension line of a normal line at one point of a cross section of the plurality of coils.
   
Regarding claim 26, Park et al discloses a method of manufacturing a shielding material-integrated type wireless charging coil including a first coil (1010), a second coil (1020), and a third coil (1030) for transmitting or receiving wireless power, and a shielding material (1000), the method comprising:
disposing the first coil (1010) and the second coil (1020) on a bottom surface of a lower mold  (see Figs 10-13; par. [0072]-[0079], [0084]; claim 12);
Park et al does not clearly discloses forming a cavity including at least one gate by disposing an upper mold on the lower mold;
filling the cavity with a liquid-state shielding material into the at least one gate;
curing the liquid-state shielding material; and
removing the lower mold and the upper mold.

This difference could be implemented by a person skilled in the art through a simple design modification from the feature disclosed in Park et al wherein the soft magnetic substrate (1000) is formed through injection molding (see par. [0079]);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Park et al by including forming a cavity including at least one gate by disposing an upper mold on the lower mold;
filling the cavity with a liquid-state shielding material into the at least one gate;
curing the liquid-state shielding material; and
removing the lower mold and the upper mold in order to provide the composite with high temperature stability, excellent heat radiating characteristics, a light weight, and a high shock resistance (Park et al, par. [0079]).
Regarding claim 27, Park et al discloses the method of claim 26, further comprising disposing the third coil (1030) to be overlapped on upper surfaces of the shielding material (1000), the first coil (1010), and the second coil (1020) after removing the lower mold and the upper mold (see Figs 10-13; par. [0072]-[0079], [0084]; claim 12).

Regarding claim 29, Park et al discloses the method of claim 26;
Park et al does not clearly discloses wherein an embossed burr formed in accordance with the gate is cut to form a burr cutting portion on the shielding material.
However, burr cutting portion correspond to a technology that is well-known in the art and used in the relevant technical field, and is merely a simple selective matter that a person skilled in the art could normally adopt, thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Park et al by including wherein an embossed burr formed in accordance with the gate is cut to form a burr cutting portion on the shielding material since the applicant has not disclosed that the configuration claimed solves any stated problem or is for any particular purpose different form the prior art of record, and it appears that the invention would perform equally well with the shielding material, as taught by Park et al. Therefore, Park et al and this application provide similar expected results of providing a shielding material for a plurality of coils.   
Regarding claim 30, Park et al discloses the method of claim 26;
As already modified in claim 26, Park et al does not clearly discloses wherein the gate is formed toward the normal direction on an extension line of a normal line at one point of a cross section of the first coil to the third coil.

This difference could be implemented by a person skilled in the art through a simple design modification from the feature disclosed in Park et al wherein the soft magnetic substrate (1000) is formed through injection molding (see par. [0079]);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Park et al by including wherein the gate is formed toward the normal direction on an extension line of a normal line at one point of a cross section of the first coil to the third coil in order to provide the composite with high temperature stability, excellent heat radiating characteristics, a light weight, and a high shock resistance (Park et al, par. [0079]).
Examiner Note
8.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as . 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ichikawa (US PG-Pub 2016/0114687 A1), discloses a power receiving device
including a power receiving unit moved between a first position and a second position and receiving electric power in the second position from a power transmitting unit contactlessly; 
a movement mechanism moving the power receiving unit to the first position and the second position; and 
a sensing unit provided at a vehicular body independently of the power receiving unit and sensing the intensity of one of a magnetic field and an electric field formed by the power transmitting unit. The second position is obliquely below the first position with respect to the vertical direction, and the second position has a shorter distance to the sensing unit than the first position.
Kagami (US PG-Pub 2015/0244181 A1), discloses a power supply system in
which an electromagnetic leakage is prevented. A power supply side resonance coil provided to a power supply unit and a power receiving side resonance coil provided to a power receiving unit are housed respectively in a conductive power supply side shield case and power receiving side shield case. The power supply side shield case is formed of a bottom wall covering a side of the power supply side resonance coil spaced apart from the power receiving side resonance coil and a vertical wall erecting from a
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836